Case 1:17-cv-02989-AT Document 1094-1 Filed 05/27/21 Page 1 of 6




           EXHIBIT A
       Case 1:17-cv-02989-AT Document 1094-1 Filed 05/27/21 Page 2 of 6




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, et al.,               )
                                     )
        Plaintiff,                   )
                                     )       CIVIL ACTION FILE
vs.
                                     )
                                     )       NO. 1:17-cv-2989-AT
BRAD RAFFENSPERGER, et
al.,                                 )
                                     )
        Defendant.                   )

      STATE DEFENDANTS’ OBJECTIONS TO PLAINTIFFS’ THIRD
               JOINT REQUEST FOR PRODUCTION
           OF DOCUMENTS AND INSPECTION OF THINGS
                    TO STATE DEFENDANTS

       COME NOW Defendants Brad Raffensperger, David J. Worley, Rebecca

N. Sullivan, Anh Le, and Matthew Mashburn (collectively, the “State

Defendants”), in their official capacities by and through their counsel of record

and object to Plaintiffs Third Joint Request for Production of Documents and

Inspection of Things to State Defendants (the “Requests”) as follows:

                                OBJECTIONS

18. One of each of the following, including all necessary charging devices,
cords, cables, ink, and other material required to use the devices listed below:
      a. Dominion ImageCast X (ICX) Prime 21” BMD;
      b. ImageCast Precint (ICP) Scanner;
      c. KnowInk Poll Pad electronic pollbook; and
      d. 1 box of ballot paper with a minimum of 100 ballots.
In addition, Plaintiffs request one each of each of the following items, as
identified in STATE-DEFENDANTS-00048761:
      a. Programmed Technician Card
      b. Programmed Poll Worker Card

                                         1
       Case 1:17-cv-02989-AT Document 1094-1 Filed 05/27/21 Page 3 of 6




      c. USB Drive containing information from GA ICX BMD programming
         group
      d. Print out of Ballot Activation Codes
      e. Programmed Compact Flash Cards for Polling Place Scanner
      f. Programmed Security Key Tab for Polling Place Scanner
      g. Election Project User names and Passcodes
      h. Technician Card Passcodes
      i. Technician Card Passcode
      j. Poll Worker Card Passcode
      k. Security Key Tab Passcode
      l. Polling Place Scanner Re-zero Passcode
      m. Poll Pad User name and Passcode
      n. Poll Pad Menu Code

Response: State Defendants object to this Request as unduly burdensome to

the extent Plaintiffs seek an expedited response and document production

inconsistent with the Federal Rules of Civil Procedure. State Defendants will

respond in accordance with the time allowed under the Federal Rules of Civil

Procedure or such time as may be agreed upon by the parties in the second

Joint Preliminary Report and Discovery Plan. State Defendants further object

to this Request as it is unduly burdensome, vague, and overly broad because

(1) it requires production of voting machine equipment while election officials

are conducting elections and State Defendants should not be required to divert

scarce resources necessary to effectively manage the November elections to

respond to this Request; (2) it is too late for any further relief to be ordered for

the November 2020 elections, see Republican Nat’l Comm. v. Democratic Nat’l

Comm., 140 S. Ct. 1205, 1207 (2020); Purcell v. Gonzalez, 549 U. S. 1 (2006)

(per curiam); and (3) it requests inspection of items that are unrelated to the


                                         2
      Case 1:17-cv-02989-AT Document 1094-1 Filed 05/27/21 Page 4 of 6




claims and defenses in this case. State Defendants further object to this

Request as it seeks inspection of items that may contain confidential

information, trade secrets, sensitive election security information, and/or state

secrets. State Defendants will not provide any items which contain confidential

information, trade secrets, sensitive election security information, and/or state

secrets, except pursuant to an appropriate protective order.

      State Defendants further object to the Request because it is

unreasonable and unduly burdensome as the Plaintiffs seek to inspect and test

voting equipment being used currently in an actual election.

      State Defendants further object to the Request because it seeks

inspection of voting equipment which is outside the scope of discovery nor

likely to lead to the discovery of admissible evidence. The Requests seek

inspection of voting equipment which forms no basis for any of the allegations

in the Plaintiffs’ current iteration of their Complaint. Specifically, the Request

seeks inspection and testing of optical scanners, the use of which do not give

rise to any allegations in the Coalition Plaintiffs’ current Complaint.

      The Court has already ordered production under this request, so no

further response is required.




                                        3
Case 1:17-cv-02989-AT Document 1094-1 Filed 05/27/21 Page 5 of 6




This 15th day of September, 2020.


                        Robbins Ross Alloy Belinfante Littlefield
                        LLC


                        Vincent R. Russo
                        Georgia Bar No.: 242628
                        vrusso@robbinsfirm.com
                        Joshua B. Belinfante
                        Georgia Bar No.: 047399
                        jbelinfante@robbinsfirm.com
                        Alexander F. Denton
                        Georgia Bar No.: 660632
                        adenton@robbinsfirm.com
                        Carey Miller
                        Georgia Bar No.: 976240
                        cmiller@robbinsfirm.com
                        500 14th Street, N.W.
                        Atlanta, GA 30318
                        Telephone: (678) 701-9381
                        Facsimile: (404) 856-3250

                        TAYLOR ENGLISH DUMA LLP

                        /s/Jonathan D. Crumly
                        Bryan P. Tyson
                        GA Bar No. 515411
                        btyson@taylorenglish.com
                        Jonathan D. Crumly
                        Georgia Bar No. 199466
                        jcrumly@taylorenglish.com
                        Diane Festin LaRoss
                        Georgia Bar No. 430830
                        dlaross@taylorenglish.com
                        James A. Balli
                        Georgia Bar No. 035828
                        jballi@taylorenglish.com
                        Bryan F. Jacoutot
                        Georgia Bar No. 668272


                               4
Case 1:17-cv-02989-AT Document 1094-1 Filed 05/27/21 Page 6 of 6




                        bjacoutot@taylorenglish.com
                        Loree Anne Paradise
                        lparadise@taylorenglish.com
                        1600 Parkwood Circle, Suite 200
                        Atlanta, GA 30339
                        Telephone: 770.434.6868

                        Attorneys for State Defendants




                               5
